—Judgment, Supreme *254Court, New York County (Felice Shea, J.), rendered March 10, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 5 to 10 years, and otherwise affirmed.
The People made a sufficient showing to warrant closure of the courtroom during the undercover officer’s testimony (see, People v Ramos, 90 NY2d 490, 499, cert denied sub nom. Ayala v New York, 522 US 1002). The officer was still actively engaged in ongoing undercover operations in the specific area of the instant arrest, which was in close proximity to the courthouse, and had made drug purchases in that neighborhood from persons not yet arrested. Furthermore, the officer had received death threats from drug dealers, and habitually employed security precautions when appearing in court. We reject defendant’s argument that the People’s showing was lacking in specificity.
While the record does not establish that defendant’s sentence was based on any improper criteria, we find the sentence excessive to the extent indicated. Concur — Ellerin, J. P., Wallach, Lerner and Saxe, JJ.